Citation Nr: 1626245	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that the Veteran was previously represented by the American Red Cross.  In August 2014, he changed his representation to the Disabled American Veterans. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that a private December 2015 audiological evaluation was associated with the record after the June 2014 statement of the case.  However, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this record upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a VA examination to evaluate the current severity and manifestations of the Veteran's service-connected bilateral sensorineural hearing loss.  The Veteran was last provided with a VA examination in connection with his claim in April 2014.  During the December 2015 Board hearing, the Veteran testified that his hearing had worsened since the April 2014 VA examination.  See December 2015 Board Hearing Transcript, page 3.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

While the Veteran submitted a December 2015 private audiological examination, it is unclear whether the Maryland CNC speech discrimination test was used to determine the documented speech recognition scores, as is required under 38 C.F.R. § 4.85 (2015).  In addition, the December 2015 results were provided in a graphical representation without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  Therefore, the AOJ should attempt to obtain clarification as to these discrepancies from the audiologist who conducted the December 2015 evaluation on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have records of treatment for his bilateral hearing loss that are not associated with his electronic claims folder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The AOJ should also secure any outstanding, relevant VA medical records.

3.  Contact the audiologist that conducted the Veteran's December 2015 audiological evaluation at Arrigg Eye and Ear Associates.  The audiologist should be asked to:  (i) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz); and (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test.

All attempts to seek clarification, and any response received, must be documented in the claims file.

4.  After the preceding development is completed, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his bilateral hearing loss disability.  All indicated tests should be conducted.  The electronic claims file must be made available to the examiner.

The examiner should identify the auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC speech discrimination test should also be administered to determine speech recognition scores.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

